Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 19, 2022

                                      No. 04-21-00178-CV

                       TEXAS DEPARTMENT OF PUBLIC SAFETY,
                                    Appellant

                                                v.

                                      Joseph B. SALINAS,
                                            Appellee

                  From the 224th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018-CI-19512
                        Honorable Mary Lou Alvarez, Judge Presiding

                                         ORDER
       Appellee’s motion for rehearing was originally due April 14, 2022. See TEX. R. APP. P.
49.1, 49.5. On April 12, 2022, appellee filed a motion requesting an extension of time to file his
motion for rehearing until April 29, 2022. On April 14, 2022, appellee filed a motion for
rehearing. Accordingly, appellee’s motion for extension of time to file his motion for rehearing is
DENIED AS MOOT. The panel will rule on appellee’s motion for rehearing at a later date.



                                                     _________________________________
                                                     Beth Watkins, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of April, 2022.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court